Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,559,120 to Fujiwara et al. (“Fujiwara”).
With respect to claim 1, Fujiwara discloses in Figs. 1-3 a vehicle door handle comprising: 
a handle housing (e.g., 11A and 15A) formed from at least two shell components (e.g., 11A and 15A); 
a circuit board (e.g., 13) equipped with electronic components and accommodated in the handle housing; and 
an electrical connector (e.g., 15Ad), arranged outside the housing for making contact with the circuit board, the electrical connector (e.g., 15Ad) having a plurality of contacts coupled to electrical lines extending into the housing and to the circuit board, wherein the circuit board (e.g., 13) is arranged and fixed on a carrier (e.g., 15A) in the handle housing, the carrier (e.g., 15A) and the electrical connector (e.g., 15Ad) being formed integrally as an injection-molded part (e.g., as described below), and wherein the electrical lines in the carrier (e.g., 15A) are overmolded as metallic conductors (e.g., 18 and 210) and at least some of the metallic conductors (e.g., 21) protrude from the injection molded part (e.g., from the bottom of 15Ad as shown in Fig. 3) in the region of the electrical connector (e.g., 15Ad) and the circuit board (e.g., 130) for making contact.  Fujiwara fails to explicitly disclose that (1) the carrier (e.g., 15A) and the electrical connector (e.g., 15Aa) in Figs. 1-3 are formed integrally as an injection-molded part and (2) electrical lines (e.g., 18 and 21) are overmolded as metallic conductors.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that (1) components may be formed integrally as an injection-molded part and (2) electrical lines (e.g., 18 and 21) may be overmolded as metallic conductors; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to (1) form the carrier (e.g., 15A) in Figs. 1-3 of Fujiwara using the notoriously well-known method of forming components integrally as an injection-molded part because such a method provides a benefit of having integrated part without using connections and (2) form electrical lines (e.g., 18 and 21) in Figs. 1-3 of Fujiwara using the notoriously well-known method of forming electrical lines by overmolding as metallic conductors because the formation of electrical lines (e.g., 18 and 21) in Figs. 1-3 of Fujiwara requires a specific implementation in fabrication and the notoriously well-known method provides such a specific implementation.
With respect to claim 2, the electrical lines (e.g., 18 and 21) in Figs. 1-3 of Fujiwara are formed as a punched and bent metal structure (e.g., 21 and 18 form bent connections at the junctions between 21 and 18 and 21 shows severed/punched terminals) with at least two spaced apart conductor paths.
With respect to claim 4, the circuit board (e.g., 13) includes a plurality of continuous openings (e.g., as 21 are spaced apart, the terminals of 13 contacting 21 are presumably spaced apart) which accommodate and contact the metallic conductors protruding from the carrier.
With respect to claim 5, the carrier (e.g., 15A) has support attachments which are supported on the inside of at least one of the shell components (e.g., 11A and 15A) and fix the carrier (e.g., 15A) with the circuit board (e.g., 13) in the shell component.
With respect to claim 10, the electrical connector (e.g., 15Ad) extends in a housing attachment for mechanically coupling the vehicle door handle (e.g., 15A and 11A) to a handle carrier in a vehicle.

Allowable Subject Matter
Claims 3 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842